


117 HR 2724 IH: VA Peer Support Enhancement for MST Survivors Act
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2724
IN THE HOUSE OF REPRESENTATIVES

April 21, 2021
Mr. Delgado (for himself and Ms. Mace) introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to provide for peer support specialists for claimants who are survivors of military sexual trauma, and for other purposes.


1.Short titleThis Act may be cited as the VA Peer Support Enhancement for MST Survivors Act.  2.Peer support specialists for claimants who are survivors of military sexual trauma (a)Peer support specialists for claimants who are survivors of military sexual trauma (1)In generalChapter 51 of title 38, United States Code, is amended by inserting after section 5109B the following new section:

5109C.Peer support specialists for claimants who are survivors of military sexual trauma
(a)In generalThe Secretary shall ensure that each claimant who files a claim relating to military sexual trauma is assigned a peer support specialist to provide the claimant with support during the claims process unless the claimant elects not to have a peer support specialist under this section. (b)QualificationsA peer support specialist under this section—
(1)shall be trained as a victims advocate; and (2)may not be responsible for any part of adjudicating the claim of any claimant to which the specialist is providing support under this section.
(c)Military sexual traumaIn this section, the term military sexual trauma has the meaning given such term in section 1165(c) of this title.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 5109B the following new item:


5109C. Peer support specialists for claimants who are survivors of military sexual trauma..
(b)Technical correctionThe second section 1164 of title 38, United States Code, as added by section 5501 of the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020 (Public Law 116–315), is redesignated as section 1165 (and the table of sections at the beginning of chapter 11 of such title is conformed accordingly).  